FINAL EXECUTION COPY

 

FULL GUARANTy

﻿

THIS FULL GUARANTY (this "Guaranty") is made as of the December 13 2013, by
BLUEGREEN CORPORATION, a Massachusetts corporation ("Guarantor") in favor of
NATIONAL BANK OF ARIZONA, a national banking association ("Lender").

BACKGROUND

A.Lender and BLUEGREEN/BIG CEDAR VACATIONS, LLC, a Delaware limited liability
company, ("Borrower") are entering into a Loan Agreement dated as of even date
herewith (as from time to time amended, restated or replaced, the "Loan
Agreement"), pursuant to which Lender has agreed to make an inventory loan in
the maximum principal amount of $10,000,000 to Borrower (the "Loan").  The Loan
is evidenced by a Promissory Note executed by Borrower in favor of Lender dated
as of even date herewith (as from time to time amended, supplemented or
restated, the "Note").  The Loan Agreement, the Note, this Guaranty and all
documents executed in connection therewith are collectively referred to herein
as the "Loan Documents".  Terms used herein with initial capital letters, to the
extent not otherwise defined herein, shall have the meanings given such terms in
the Loan Agreement.

B.Guarantor has an ownership interest (directly or indirectly) in Borrower, and
as a result will receive benefits from Lender making the Loan to Borrower.

C.Lender is willing to enter into the Loan Agreement with and make the Loan to
Borrower only if Guarantor agrees to enter into this Guaranty.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the mutual conditions and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and in order to induce
Lender to make the Loan, Guarantor hereby covenants and agrees with Lender as
follows:

Guaranty

Guarantor absolutely, unconditionally and irrevocably guarantees the full,
prompt, complete and faithful performance, payment, observance and fulfillment
by Borrower of all of its obligations under the Loan Agreement (the
"Obligations") including, but not limited to, the payment when due of any and
all sums that may become due to Lender from Borrower with respect to the
Loan.  Except in the event litigation is instituted and Lender is not the
prevailing party, Guarantor shall pay all expenses (including reasonable
attorneys' fees and legal expenses, whether incurred in a third party action or
in an action to enforce this Guaranty) paid or incurred by Lender in endeavoring
to collect the Obligations, or any part thereof, or securing the performance
thereof, or in enforcing this Guaranty, whether or not litigation is
instituted.  Without limiting the generality of the description of the
Obligations guaranteed by this Guaranty, Guarantor acknowledges and agrees that
the Obligations guaranteed by this Guaranty shall include without limitation any
and all obligations of Borrower to Lender arising under or in connection with
any transaction hereafter entered into between Borrower and Lender which is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or



6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures, as applicable. 

Guarantor hereby covenants and agrees unconditionally that upon the occurrence
and continuance of an Event of Default that has not been cured after the
expiration of all applicable notice or grace periods, Guarantor will pay in its
entirety all sums properly due and owing to Lender under the Loan Documents, in
lawful money of the United States, to Lender at such address as Lender may by
notice direct.  If Guarantor fails to pay any sums properly due Lender hereunder
within the period applicable pursuant to terms of the preceding sentence, then,
as to Guarantor, such sums shall bear interest at the Default Rate, in lieu of
the interest rate otherwise applicable under the Loan Agreement.  Further, if
Guarantor shall fail to pay such amount or perform such Obligations, Lender may
institute and pursue any action or proceeding to judgment or final decree and
may enforce any such judgment or final decree against Guarantor and collect in
the manner provided by law out of its property, wherever situated, the monies
adjudged or decreed to be payable.  This is a guarantee of payment and not of
collection.

This Guaranty shall not be limited to any particular period of time, but,
rather, shall continue absolutely, unconditionally and irrevocably until all
terms, covenants and conditions of the Loan Documents have been fully and
completely performed or otherwise discharged and/or released by Lender pursuant
to the Loan Documents, and Guarantor shall not be released from any duty,
obligation or liability hereunder so long as there is any claim of Lender
against Borrower arising out of the Loan Documents which has not been performed,
settled or discharged in full, or during any period for which this Guaranty is
continued in effect or reinstated pursuant to Section 2(i) of this
Guaranty.  Guarantor expressly agrees that Borrower may create or incur
obligations to Lender and may repay and subsequently create or incur obligations
to Lender, all without notice to Guarantor, and Guarantor shall be bound
thereby.

Covenants and Waivers of Guarantor; Remedies and Rights of Lender

Neither failure to give, nor defect in, any notice to Borrower or Guarantor
concerning a default in the performance of the Obligations, an Event of Default
or any event which might mature into an Event of Default shall extinguish or in
any way affect the obligations of Guarantor hereunder.  Except as set forth in
the Loan Documents, neither demand on, nor the pursuit of any remedies against
Borrower shall be required as a condition precedent to, and neither the pendency
nor the prior termination of any action, suit or proceeding against Borrower
(whether for the same or a different remedy) shall bear on or prejudice, the
making of a demand on Guarantor by Lender and commencement against Guarantor
after such demand of any action, suit or proceeding, at law or in equity, for
the specific performance of any covenant or agreement contained in the Loan
Agreement or the Loan Documents or for the enforcement of any other appropriate
legal or equitable remedy.

Guarantor's liability hereunder is primary, direct, immediate, and joint and
several with that of Borrower.  Neither (i) the exercise or the failure to
exercise by Lender of any rights or



2

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

remedies conferred on it under the Loan Documents, hereunder or existing at law
or otherwise, or against any security for performance of the Obligations, (ii)
the recovery of a judgment against Borrower, (iii) the commencement of an action
at law or the recovery of a judgment at law against Borrower and the enforcement
thereof through levy, or execution or otherwise, (iv) the taking or institution
of any other action or proceeding against Borrower nor (v) any delay in taking,
pursuing or exercising any of the foregoing actions, rights, powers or remedies
(even though requested by Guarantor) by Lender or anyone acting for Lender shall
extinguish or affect the obligations of Guarantor hereunder, but Guarantor shall
be and remain liable for all the Obligations until fully paid and performed,
notwithstanding (I) the previous discharge (total or partial) from further
liability of Borrower, unless such discharge results from the full payment by
the Borrower of the Obligations or (II) the existence of any bar (total, partial
or temporary) to the pursuit by Guarantor of any right or claim to indemnity
against Borrower or (III) any right or claim to be subrogated to the rights or
claims of Lender in and to any property of Borrower ("Borrower's Property") or
the Loan Agreement, or resulting from any action or failure or omission to act
or delay in acting by Lender or anyone entitled to act in its place.

If (i) Guarantor shall become insolvent or admit in writing its inability to pay
its debts as they mature, (ii) Guarantor shall apply for, consent to or
acquiesce in an appointment of a trustee, receiver, liquidator, assignee,
sequestrator or other similar official for itself or any of its property, (iii)
in the absence of such application, consent or acquiescence, a trustee,
receiver, liquidator, assignee, sequestrator or other similar official is
appointed for Guarantor or for a substantial part of its property, or (iv) any
bankruptcy, reorganization, debt arrangement or other proceeding under any
bankruptcy, admiralty or insolvency law or at common law or in equity, or any
dissolution or liquidation proceeding is instituted by Guarantor, or is
instituted against Guarantor, then, whether any such event occurs at a time when
any of the Obligations are then due and payable or not, Guarantor will pay to
Lender forthwith the whole then unpaid amount of the Obligations (which amount,
together with any other sums due under the Loan Documents is herein called the
"Unpaid Amount"), as if such Unpaid Amount were then due and payable.  In any
such event Lender, irrespective of whether any demand shall have been made on
Guarantor or Borrower by intervention in or initiation of judicial proceedings
relative to Guarantor, its creditors or its property, may file and prove a claim
or claims for the whole Unpaid Amount or any portion thereof and file such other
papers or documents as may be necessary or advisable in order to have such claim
allowed in such judicial proceedings and to collect and receive any monies or
other property payable or deliverable on any such claim, and to distribute the
same.  Any receiver, assignee or trustee in bankruptcy or reorganization of
Guarantor is hereby authorized to make such payments to Lender.

Guarantor hereby expressly waives: (i) notice of acceptance by Lender of this
Guaranty; (ii) notice of the existence, creation or non-payment of all or any of
the Obligations, except as otherwise provided in the Loan Agreement; (iii)
except as set forth in the Loan Documents, presentment, protest, demand,
dishonor, notice of dishonor, protest and all notices whatsoever; (iv) all
diligence in collection or protection of or realization on the Obligations or
any part thereof, any obligation hereunder, or any security for or guarantee of
any of the foregoing; (v) any defense based upon an election of remedies by
Lender or marshalling of assets; (vi) any defense arising because of Lender's
election under Section 1111(b)(2) of the United States Bankruptcy Code (the
"Bankruptcy Code") in any proceeding instituted under the Bankruptcy Code; (vii)
any defense based on post-petition borrowing or the grant of a security interest
by Borrower under Section 364 of the Bankruptcy Code; and (viii) any and all
suretyship defenses



3

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

and defenses in the nature thereof under Arizona and/or any other applicable
law, including, without limitation, the benefits of the provisions of A.R.S §§
12‑1641 through 12‑1646, inclusive, A.R.S. §§ 12‑1566; 33‑814, 47‑3419, and
47‑3605,  ARCP Rule 17(f), and all other laws of similar import.  Guarantor's
relationship with Borrower is such that Guarantor presently is informed of the
financial condition of Borrower and of all other circumstances which a diligent
inquiry would reveal, and which bear upon the risk of non-payment of the
indebtedness and other obligations of Borrower to Lender.  Guarantor agrees and
covenants that Guarantor has adequate means to obtain information from Borrower
on a continuing basis, Guarantor will keep itself informed of Borrower's
financial condition, and of all other circumstances which bear upon the risk of
non-payment and non-performance, Guarantor is not relying on Lender to provide
such information either now or in the future, and Guarantor assumes full
responsibility to obtain such information.  Guarantor waives any right it may
have, if any at all, to require or request Lender to disclose to Guarantor any
information that Lender may now have or hereafter acquire concerning such
conditions and circumstances, or the substitution of any collateral securing the
obligations owed to Lender.

Without limiting the generality of the foregoing, Guarantor will not assert
against Lender any defense of waiver, release, discharge in bankruptcy, statute
of limitations, res judicata, statute of frauds, anti-deficiency statute, fraud,
usury, illegality or unenforceability which may be available to Borrower with
respect to the Loan Documents (or the Loan), or any setoff available to Borrower
against Lender, whether or not on account of a related transaction.

The benefits, remedies and rights provided or intended to be provided hereby for
Lender are in addition to and without prejudice to any rights, benefits,
remedies or security to which Lender might otherwise be entitled.  No delay or
omission on the part of Lender in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by Lender of any
right or remedy shall preclude other or further exercise thereof or the exercise
of any other right or remedy; nor shall any modification or waiver of any of the
provisions of this Guaranty be binding on Lender except as expressly set forth
in writing, duly signed and delivered on behalf of Lender.  No action of Lender
or failure or omission to act permitted hereunder shall in any way affect or
impair the rights of Lender and the Obligations of Guarantor under this
Guaranty.

Anything else contained herein to the contrary notwithstanding, Lender, from
time to time, without notice to Guarantor, may take all or any of the following
actions without in any manner affecting or impairing the obligations of
Guarantor hereunder, and without waiving any rights which Lender may have,
unless expressly waived in writing by Lender:  (a) obtain a security interest in
any property to secure any of the Obligations or any obligation hereunder; (b)
retain or obtain the primary or secondary liability of any party or parties, in
addition to Guarantor, with respect to any of the Obligations; (c) extend the
time for payment of the Loan or any installment thereof or the time for
performance of any Obligation, in either case for any period (whether or not
longer than the original term therefore, in which case, this Guaranty will be
deemed amended to include the Loan or Obligation, as so amended); (d) release or
compromise any liability of Guarantor hereunder or any liability of any nature
of any other party or parties with respect to the Obligations; (e) resort to
Guarantor for payment of any Obligations in accordance with the payment terms
contained in the Loan Documents, whether or not Lender shall proceed against any
other party primarily or secondarily liable on any of the Obligations or



4

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

against Borrower's Property; (f) substitute, exchange or release all or any part
of Borrower's Property; (g) agree or consent to any amendment, modification,
renewal or alteration of any of the Loan Documents; (h) exercise its rights to
consent to any action or non-action of Borrower which may violate the covenants
and agreements contained in any of the Loan Documents, with or without
consideration, on such terms and conditions as may be acceptable to it; or (i)
exercise any of its rights confirmed by the Loan Documents or otherwise
available at law or equity.

Guarantor shall not be released or discharged, either in whole or in part, by
Lender's failure or delay to perfect or continue the perfection of any security
interest in any property which secures the Obligations of Borrower to Lender, or
to protect the property covered by such security interest.  Guarantor waives any
rights or defenses which may arise as a result of errors or omissions in
connection with the administration of the Loan by Lender, except for those made
in bad faith or through gross negligence or willful misconduct.

If at any time all or any part of any payment theretofore applied by Lender to
any of the Obligations is or must be rescinded or returned by Lender for any
reason whatsoever (including, without limitation, the insolvency, bankruptcy or
reorganization of Borrower) such Obligations, for purposes of this Guaranty, to
the extent that such payment is or must be rescinded or returned, shall be
deemed to have never been paid or performed; and this Guaranty shall continue to
be effective or be reinstated, as the case may be, as to such Obligations, all
as though such application by Lender had not been made.

Until all the Obligations have been paid and performed in full, Guarantor shall
have no right of subrogation and hereby waives any right to participate in
Borrower's Property.  Guarantor expressly waives any defenses to the enforcement
of this Guaranty, to any rights of Lender created or granted hereby or to the
recovery by Lender against Borrower or Guarantor of any deficiency after
judicial or non-judicial foreclosure or sale, even though such a foreclosure or
sale may impair the subrogation rights of Guarantor or otherwise prevent
Guarantor from obtaining reimbursement or contribution from Borrower.

Guarantor hereby expressly waives and relinquishes any duty on the part of
Lender (should any such duty exist) to disclose to Guarantor any matter, fact or
thing related to the business, operations or condition (financial or otherwise)
of Borrower or its affiliates or subsidiaries or their properties, whether now
known or hereafter known by Lender during the life of this Guaranty.  The
execution and delivery of this Guaranty is based solely on the independent
investigation of Guarantor and in no part upon any representation or statement
of Lender with respect thereto.  This Guaranty shall in no way be limited or
impaired by any change in the business structure of Borrower.

Reserved.

It is not necessary for Lender to inquire into the powers of Borrower or of
Borrower's officers, directors, partners or agents purporting to act on its
behalf, and the Obligations are hereby guaranteed notwithstanding the lack of
power or authority on the part of Borrower or anyone acting on Borrower's
behalf, to incur the Obligations.





5

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

Guarantor agrees to provide to the Lender those financial statements, tax
returns and other information required of Guarantor under the Loan Agreement, in
the form and within the time period required under the Loan Agreement. 

Guarantor will maintain a Tangible Net Worth of not less than $245,885,000 which
covenant shall (A) be tested as of the last day of the calendar quarter
immediately prior to the Effective Date and as a condition to closing and
thereafter annually as of the end of each fiscal year of Guarantor; and (B)
increase annually, commencing April 1, 2014 and continuing on April 1 of each
calendar year thereafter, by 25% of Guarantor's net income, including any net
income (loss) attributable to the non-controlling interest, from the Guarantor’s
prior fiscal year (the "Measuring Period"). Guarantor's Tangible Net Worth as of
September 30, 2013, was $380,591,000.  For the avoidance of doubt, in no event
shall the foregoing Tangible Net Worth covenant of Guarantor as set forth in
this clause (o) be decreased in the event Guarantor incurs a net loss in any
Measuring Period.

Guarantor's Warranties

Guarantor represents and warrants to Lender that:

Guarantor has the power and authority to execute and deliver this Guaranty and
carry on Guarantor's businesses as presently conducted and the execution,
delivery and performance by Guarantor of this Guaranty do not and will not
conflict with or contravene Guarantor's Articles of Organization or any law,
rule, regulation, judgment, order or decree of any government, governmental
instrumentality or court having jurisdiction over Guarantor or any of its
activities or properties or conflict with, or result in any default under any
indenture, mortgage, chattel mortgage, deed of trust, conditional sales
contract, charter, bank loan or credit agreement or other agreement or
instrument of any kind to which Guarantor is a party or by which Guarantor or
its properties may be bound or affected, except for those as to which consents
have been obtained by Guarantor and are in full force and effect;

Neither the execution and delivery by Guarantor of this Guaranty nor any of the
transactions by Guarantor contemplated hereby requires the consent, approval,
order or authorization of, or registration with, or the giving of notice to, any
United States federal, state, or local, or any foreign, governmental authority,
except such consents as have been obtained by Guarantor and are in full force
and effect;

This Guaranty has been duly executed and delivered by Guarantor and constitutes
a legal, valid and binding obligation of Guarantor enforceable against it in
accordance with its terms;

Other than as disclosed in the public filings of Guarantor or in
Schedule 3(a)(4) there is no action, litigation or other proceeding pending or
threatened against Guarantor before any court, arbitrator or administrative
agency which may have a material adverse effect on the assets, business, or
financial condition of Guarantor or which would prevent, hinder or jeopardize
the performance by Guarantor under this Guaranty;





6

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

Guarantor is fully familiar with all of the covenants, terms and conditions of
the Loan Documents;

Guarantor is not a party to any contract, agreement, indenture or instrument or
subject to any charter or other corporate restriction which individually or in
the aggregate may have a material adverse effect on its financial condition,
business, or operations or which would in any way jeopardize the ability of
Guarantor to perform under this Guaranty; and

All certificates, financial statements, tax returns (including without
limitation, the tax returns of Borrower and Guarantor) and written materials
furnished to Lender by or on behalf of Guarantor in connection with the Loan do
not contain any untrue statements of a material fact or omit to state a material
fact necessary in order to make the statements contained therein not misleading.

The undersigned hereby (i) represents that neither the undersigned nor any
principal of the undersigned has any defenses to or setoffs against any
indebtedness or other obligations owing in connection with the Loan by Borrower,
or by the undersigned's principals, to Lender or Lender's affiliates (the "Owed
Obligations), nor any claims against Lender or Lender's affiliates for any
matter whatsoever, related or unrelated to the Owed Obligations, and (ii)
releases Lender and Lender's affiliates, officers, directors, employees and
agents from all claims, causes of action, and costs, in law or equity, known or
unknown, whether or not matured or contingent, existing as of the date hereof
that the undersigned has or may have by reason of any matter of any conceivable
kind or character whatsoever, related or unrelated to the Owed Obligations,
including the subject matter of this Agreement as of the date hereof.  The
foregoing release does not apply, however, to claims for future performance of
express contractual obligations that mature after the date hereof that are owing
to the undersigned by Lender or Lender's affiliates.  As used in this paragraph,
the word "undersigned" does not include Lender or any individual signing on
behalf of Lender.  The undersigned acknowledges that Lender has been induced to
enter into or continue the Obligations by, among other things, the waivers and
releases in this paragraph. 

Miscellaneous Provisions

Successors and Assigns.  All the covenants, stipulations, promises and
agreements contained in this Guaranty by or on behalf of Guarantor are for the
benefit of Lender, its successors or assigns and shall bind Guarantor, and
Guarantor's successors and assigns.  Lender, without notice of any kind, may
sell, assign or transfer the Loan Documents, and in such event each and every
immediate and successive assignee or transferee thereof may be given the right
by Lender to enforce this Guaranty in full, by suit or otherwise, for Lender's
own benefit.  Guarantor agrees for the benefit of any such assignee or
transferee that Guarantor's Obligations hereunder shall not be subject to any
reduction, abatement, defense, setoff, counterclaim or recoupment for any reason
whatsoever by virtue of any such transfer or assignment.





7

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

Notices.  All notices, requests and demands to be made hereunder to the parties
hereto must be in writing (at the addresses set forth below) and may be given by
any of the following means:

personal delivery;

reputable overnight courier service;

telecopying (if confirmed in writing sent by registered or certified, first
class mail, return receipt requested); or

registered or certified, first class mail, return receipt requested. 

Any notice, demand or request sent pursuant to the terms of this Guaranty will
be deemed received (i) if sent pursuant subsection (1), upon such personal
delivery, (ii) if sent pursuant to subsection (2), on the next Business Day
following delivery to the courier service, (iii) if sent pursuant to subsection
(3), upon receipt if such receipt occurs between the hours of 9:00 a.m. and 5:00
p.m. (recipient's time zone) on a Business Day, and if such receipt occurs other
than during such hours, on the next Business Day following receipt and (iv) if
sent pursuant to subsection (4), three (3) Business Days following deposit in
the mail.

The addresses for notices are as follows:

To the Lender:

National Bank of Arizona

6001 N. 24th Street, Building B

Phoenix, AZ 85016

Attention:  Kristen Carreno, Vice President

Telephone No.:  (602) 212-5404

Telecopier No.:  (602) 287-0722

 

With a copy to:

National Bank of Arizona

6001 N. 24th Street, Building B

Phoenix, AZ 85016

Attention:  Legal Department

Telephone No.:  (602) 212-5404

Telecopier No.:  (602) 287-0722

 



8

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

With a copy to (which shall

not constitute notice):

Gammage & Burnham P.L.C.

Two North Central Avenue - 15th Floor

Phoenix,  Arizona    85004

Attention:  Randall S. Dalton, Esq.

Telephone No.: (602) 256-4482

Telecopier No.:  (602) 256-4475

 

To the Guarantor:

 

 

 

 

 

 

With courtesy copies to:

 

 

 

Bluegreen Corporation

4960 Conference Way North – Suite 100

Boca Raton, FL  33431

Attention:  Anthony M. Puleo

Telephone No.: (561) 912-8270

Telecopier No.: (561) 912-8123

 

Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention:  Legal Department; and

 

﻿

Greenspoon Marder P.A.

100 West Cypress Creek Road – Suite 700

Fort Lauderdale, Florida 33309

Attention:  Barry E. Somerstein

Telephone No.:  (954) 527-2405

Telecopier No.:  (954) 333-4005

﻿

 

The failure to provide courtesy copies will not affect or impair the Lender's
rights and remedies against Guarantor.  The providing of courtesy copies for
Guarantor shall not constitute notice to Guarantor.  Such addresses may be
changed by notice to the other parties given in the same manner as provided
above.

CHOICE OF LAW; JURISDICTION; VENUE.   THIS GUARANTY SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ARIZONA, THE PRIMARY PLACE
OF BUSINESS OF LENDER, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW
PRINCIPLES.  GUARANTOR ACKNOWLEDGES THAT THIS GUARANTY WAS SUBSTANTIALLY
NEGOTIATED IN THE STATE OF ARIZONA, THIS GUARANTY WAS DELIVERED BY GUARANTOR IN
THE STATE OF ARIZONA, EXECUTED BY LENDER IN THE STATE OF ARIZONA AND ACCEPTED BY
LENDER IN THE STATE OF ARIZONA AND THAT THERE ARE SUBSTANTIAL CONTACTS BETWEEN
THE PARTIES AND THE TRANSACTIONS CONTEMPLATED HEREIN AND THE STATE OF
ARIZONA.  FOR PURPOSES OF ANY ACTION OR PROCEEDING ARISING OUT OF THIS GUARANTY,
THE PARTIES HERETO HEREBY EXPRESSLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
ALL FEDERAL AND STATE COURTS LOCATED IN THE STATE OF ARIZONA.  FURTHERMORE,
GUARANTOR WAIVES AND AGREES NOT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE
ACTION, SUIT OR PROCEEDING IS



9

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

BROUGHT IN AN INCONVENIENT FORUM OR THAT VENUE OF THE ACTION, SUIT OR PROCEEDING
IS IMPROPER.  NOTHING IN THIS SECTION SHALL LIMIT OR RESTRICT THE RIGHT OF
LENDER TO COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS LOCATED IN THE
STATES IN WHICH THE COLLATERAL IS LOCATED TO THE EXTENT LENDER DEEMS SUCH
PROCEEDING NECESSARY OR ADVISABLE TO EXERCISE REMEDIES AVAILABLE UNDER THIS
GUARANTY.

THIS GUARANTY SHALL BE INTERPRETED WITHOUT REGARD TO ANY RULE OR CANON OF
CONSTRUCTION WHICH INTERPRETS AGREEMENTS AGAINST A DRAFTSMAN.

Dispute Resolution.  This section contains a jury waiver, arbitration clause,
and a class action waiver. READ IT CAREFULLY.

﻿

This dispute resolution provision shall supersede and replace any prior "Jury
Waiver," "Judicial Reference," "Class Action Waiver," "Arbitration," "Dispute
Resolution," or similar alternative dispute agreement or provision between or
among the parties.

﻿

JURY TRIAL WAIVER; CLASS ACTION WAIVER. As permitted by applicable law, each
party waives their respective rights to a trial before a jury in connection with
any Dispute (as "Dispute" is hereinafter defined), and Disputes shall be
resolved by a judge sitting without a jury.  If a court determines that this
provision is not enforceable for any reason and at any time prior to trial of
the Dispute, but not later than 30 days after entry of the order determining
this provision is unenforceable, any party shall be entitled to move the court
for an order compelling arbitration and staying or dismissing such litigation
pending arbitration ("Arbitration Order"). If permitted by applicable law, each
party also waives the right to litigate in court or an arbitration proceeding
any Dispute as a class action, either as a member of a class or as a
representative, or to act as a private attorney general.

﻿

ARBITRATION. If a claim, dispute, or controversy arises between us with respect
to this Agreement, related agreements, or any other agreement or business
relationship between any of us whether or not related to the subject matter of
this Agreement (all of the foregoing, a "Dispute"), and only if a jury trial
waiver is not permitted by applicable law or ruling by a court, any of us may
require that the Dispute be resolved by binding arbitration before a mutually
agreed upon single arbitrator at the request of any party. By agreeing to
arbitrate a Dispute, each party gives up any right that party may have to a jury
trial, as well as other rights that party would have in court that are not
available or are more limited in arbitration, such as the rights to discovery
and to appeal.

﻿

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
("Administrator") as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator. Disputes include matters (i) relating to a deposit account,



10

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

application for or denial of credit, enforcement of any of the obligations we
have to each other, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party, (ii) based on
or arising from an alleged tort, or (iii) involving either of our employees,
agents, affiliates, or assigns of a party.  However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be determined only by a court. If a third party is a party to a
Dispute, we each will consent to including the third party in the arbitration
proceeding for resolving the Dispute with the third party. Venue for the
arbitration proceeding shall be at a location determined by mutual agreement of
the parties or, if no agreement, in the city and state where Lender is
headquartered.



﻿

After entry of an Arbitration Order, the non-moving party shall commence
arbitration (but shall not be required to commence arbitration in the event of
the moving party's decision not to do so as set forth in the next sentence). The
moving party shall, at its discretion, also be entitled to commence arbitration
but is under no obligation to do so, and the moving party shall not in any way
be adversely prejudiced by electing not to commence arbitration. The arbitrator:
(i) will hear and rule on appropriate dispositive motions for judgment on the
pleadings, for failure to state a claim, or for full or partial summary
judgment; (ii) will render a decision and any award applying applicable law;
(iii) will give effect to any limitations period in determining any Dispute or
defense; (iv) shall enforce the doctrines of compulsory counterclaim, res
judicata, and collateral estoppels, if applicable; (v) with regard to motions
and the arbitration hearing, shall apply rules of evidence governing civil
cases; and (vi) will apply the law of the state specified in the agreement
giving rise to the Dispute. Filing of a petition for arbitration shall not
prevent any party from (i) seeking and obtaining from a court of competent
jurisdiction (notwithstanding ongoing arbitration) provisional or ancillary
remedies including but not limited to injunctive relief, property preservation
orders, foreclosure, eviction, attachment, replevin, garnishment, and/or the
appointment of a receiver, (ii) pursuing non-judicial foreclosure, or (iii)
availing itself of any self-help remedies such as setoff and repossession. The
exercise of such rights shall not constitute a waiver of the right to submit any
Dispute to arbitration.

﻿

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney's fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.

﻿

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. This arbitration provision shall survive any termination, amendment, or
expiration of this Agreement. If the terms of this provision vary from the
Administrator's rules, this arbitration provision shall control.





11

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

﻿

RELIANCE. Each party (i) certifies that no one has represented to such party
that the other party would not seek to enforce jury and class action waivers in
the event of suit, and (ii) acknowledges that it and the other party have been
induced to enter into this Agreement by, among other things, the mutual waivers,
agreements, and certifications in this section.

Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and no such prohibition or unenforceability shall
invalidate or render unenforceable such provision in any other jurisdiction.

Survival; Time of the Essence.  None of the provisions of this Guaranty shall be
limited to any particular period of time, but rather all such provisions shall
continue absolutely, unconditionally and irrevocably for one year and one day
after the Obligations are paid and performed in full.  Time is of the essence
hereof.

Attorneys' Fees.  In the event litigation or any other type of proceeding is
commenced to enforce or interpret this Guaranty, to recover damages for breach
of this Guaranty, to obtain declaratory relief in connection with this Guaranty,
or otherwise to obtain judicial relief in connection herewith, the prevailing
party shall be entitled to recover reasonable attorneys' fees as set by the
court sitting without a jury and all of the reasonable costs of that litigation
or proceeding, and any and all appeals therefrom, whether incurred in a third
party action or in an action to enforce this Guaranty, including, but not
limited to, taxable and nontaxable costs, together with interest on those
reasonable attorneys' fees and costs at the Default Rate.

Counterparts.  This Guaranty may be executed in any number of
counterparts.  Each such counterpart shall be deemed to be an original
instrument but all such counterparts together shall constitute but one Guaranty.

Modification.  This Guaranty sets forth the entire agreement of Guarantor and
Lender with respect to the subject matter hereof and supersedes all prior oral
and written agreements and representations by Lender to Guarantor.  No
modification or waiver of any provision of this Guaranty or any right of Lender
hereunder and no release of Guarantor from any obligation hereunder shall be
effective unless in a writing executed by an authorized officer of Lender.

NO MATERIAL ADVERSE CHANGE.  GUARANTOR HEREBY CERTIFIES THAT THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN THE ASSETS, LIABILITIES, NET WORTH OR FINANCIAL
CONDITION OF GUARANTOR FROM THAT SHOWN ON THE MOST RECENT FINANCIAL STATEMENTS
OF GUARANTOR PROVIDED TO LENDER PRIOR TO THE DATE OF THIS GUARANTY.

SERVICE OF PROCESS.  GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY SUMMONS AND
COMPLAINT IN CONNECTION WITH ANY PROCEEDINGS ARISING OUT OF THIS GUARANTY, OR
OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR



12

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

CERTIFIED MAIL ADDRESSED TO GUARANTOR, AT THE ADDRESS TO WHICH NOTICES ARE TO BE
SENT PURSUANT TO SECTION 4(b).  SHOULD GUARANTOR, AFTER BEING SO SERVED, FAIL TO
APPEAR OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN
THE NUMBER OF DAYS PRESCRIBED BY LAW AFTER THE MAILING THEREOF, GUARANTOR SHALL
BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY LENDER
AGAINST GUARANTOR AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS
OR PAPERS.

Relief from Automatic Stay.  To the fullest extent permitted by law, in the
event Borrower or the Guarantor shall make application for or seek relief or
protection under the Bankruptcy Code or any other state debtor relief laws, or
in the event that any involuntary petition is filed against Borrower or the
Guarantor under the Bankruptcy Code or other state debtor relief laws, and not
dismissed with prejudice within 45 days, the automatic stay provisions of
Section 362 of the Bankruptcy Code are hereby modified as to Lender to the
extent necessary to implement the provisions hereof permitting set-off and the
filing of financing statements or other instruments or documents; and Lender
shall automatically and without demand or notice (each of which is hereby
waived) be entitled to immediate relief from any automatic stay imposed by
Section 362 of the United States Bankruptcy Code or otherwise, on or against the
exercise of the rights and remedies otherwise available to Lender as provided in
the Loan Documents.  In addition, in the event relief is sought by or against
the Guarantor under the Bankruptcy Code, the Guarantor agrees to not seek,
directly or indirectly, in any ensuing bankruptcy proceeding, any extension of
the exclusivity period otherwise available to a debtor under the Bankruptcy
Code, including, without limitation, the exclusivity period provided for under
Section 1121(b) of the Bankruptcy Code.  Guarantor agrees not to contest the
validity or enforceability of this Section.

Right of Setoff.  Lender reserves a right of setoff in all Borrower's accounts
with Lender established under or in connection with the Receivables
Loan.  Borrower authorizes Lender, to the extent permitted by applicable law, to
charge or setoff all sums owing on the indebtedness against any and all such
accounts.

Background Statements.  The recitals set forth above are hereby incorporated
into the operative provisions of this Guaranty.

﻿

[The remainder of this page is intentionally left blank.]





13

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE FOR FULL GUARANTY]

﻿

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
hereinabove written.

GUARANTOR:

﻿

BLUEGREEN CORPORATION, a Massachusetts corporation

﻿

By:

Name:  Anthony M. Puleo

Title:  Senior Vice President, CFO and Treasurer





14

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

SCHEDULE 3(a)(4)

﻿

Litigation Schedule

﻿

In 2005, the State of Tennessee Audit Division (the "Division") audited certain
subsidiaries within Bluegreen Resorts for the period from December 1, 2001
through December 31, 2004.  On September 23, 2006, the Division issued a notice
of assessment for approximately $0.7 million of accommodations tax based on the
use of Bluegreen Vacation Club accommodations by Bluegreen Vacation Club members
who became members through the purchase of non-Tennessee property.   Bluegreen
Corporation (“Bluegreen”) believes the attempt to impose such a tax is contrary
to Tennessee law, and has vigorously opposed, and intends to continue to
vigorously oppose, such assessment by the Division. By letter dated May 25,
2011, the Tennessee Department of Revenue issued a decision in which it held
that two of the three types of transactions in question were taxable. The State
of Tennessee Department of Revenue confirmed that Bluegreen had already remitted
the proper amount of sales tax due on one of the two types of taxable
transactions, but has taken the position that Bluegreen owed a total of $0.7
million in taxes and interest based on the second type of transaction. On August
1, 2011, Bluegreen filed suit in the Chancery Court of Davidson County,
Tennessee for the purpose of invalidating and setting aside the tax assessment
made against the Company by the State of Tennessee Department of Revenue.
Discovery matters and depositions relative to the litigation have been
completed.  Both sides have filed Motions for Summary Judgment and a hearing
date has been set for December 13, 2013. 

Bluegreen Southwest One, L.P., ("Southwest"), a subsidiary of Bluegreen, is the
developer of the Mountain Lakes subdivision in Texas.  A declaratory judgment
action was filed against Southwest in Texas state court through which the
plaintiffs sought to develop their reserved mineral interests in, on and under
the Mountain Lakes subdivision.  The property owners association and some of the
individual landowners filed cross actions against Bluegreen, Southwest and
individual directors of the property owners association related to the mineral
rights and certain amenities in the subdivision as described below.  On January
17, 2007, the court ruled that the restrictions placed on the development that
prohibited oil and gas production and development were invalid and not
enforceable as a matter of law, that such restrictions did not prohibit the
development of the plaintiffs' prior reserved mineral interests and that
Southwest breached its duty to lease the minerals to third parties for
development.  The court further ruled that Southwest was the sole holder of the
right to lease the minerals to third parties.  Southwest appealed the trial
court's ruling.  On January 22, 2009, the appellate court reversed the trial
court's decision and ruled in Southwest's favor and determined that all
executive rights were owned by Southwest and then transferred to the individual
property owners in connection with the sales of land.  All property owner claims
were decided in favor of Southwest.  It was also decided that Southwest did not
breach a fiduciary duty to the plaintiffs as an executive rights holder.  On May
14, 2009, the plaintiffs filed an appeal with the Texas Supreme Court asking the
Court to reverse the Appellate Court's decision in favor of Southwest.  On
August 26, 2011, the Texas Supreme Court issued its opinion affirming in part
the Appellate Court's decision and reversing in part.  The Supreme Court held
that Southwest did not breach any covenants in the deed, but did breach a duty
to the plaintiffs by filing restrictive covenants in connection with the
development of the property which prohibited mineral development, and that the
appropriate



15

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

remedy was cancellation of the restrictive covenants. The Supreme Court further
ruled that the plaintiffs have no right of ingress to, or egress from, the
subdivision, and that Southwest did not breach a duty to the plaintiffs by not
leasing the mineral rights. The Supreme Court remanded the case to the trial
court for disposition consistent with its decision. Separately, as a result of
the Supreme Court's decision invalidating the restrictive covenants prohibiting
mineral development within the subdivision, certain lot owners within Mountain
Lakes filed a cross-claim against Southwest alleging fraud, negligence and a
violation of deceptive trade practices laws based on a claim that the
invalidation of the restrictive covenants has caused devaluation of their
residential lots and other economic damages. During mediation held in June 2012,
Southwest and the named plaintiffs (Lesley) reached agreement to settle their
disputes with Southwest agreeing to pay Lesley $200,000 for dismissal of their
mineral rights claims. Similarly, during the same mediation Southwest settled
with seven of the lot owners claiming diminution of lot values for $5,000
collectively.  On January 17, 2013 a pre-trial hearing was held.  The trial
judge incorporated the Supreme Court's rulings, including a finding that
Southwest breached a fiduciary duty to the holders of the mineral rights, and
set a tentative trial date.  In early June 2013, Southwest reached settlement
with all lot owners remaining in the lawsuit.  Collectively, Southwest paid the
sum of $902,500 to the final remaining lot owners whose claims were thereupon
dismissed with prejudice.  On September 5, 2013, the parties reached a tentative
agreement to settle the lawsuit filed by the holders of mineral rights in its
entirety, with Southwest agreeing to pay the mineral rights holders the sum of
$1 million.  As of November 12, 2013, the parties had fully executed a final
settlement agreement and Southwest had delivered the full settlement proceeds by
wire transfer to counsel for the plaintiffs. This matter is complete. 

On November 11, 2011, Bluegreen entered into a definitive merger agreement with
BFC Financial Corporation ("BFC"), which was approved by both Bluegreen's and
BFC's shareholders on June 19, 2012.  Between November 16, 2011 and February 13,
2012, seven purported class action lawsuits related to Bluegreen's proposed
merger with BFC were filed against Bluegreen, the members of Bluegreen's board
of directors, BFC and BFC's subsidiary formed for the purpose of the merger.  As
described below, four of these lawsuits have been consolidated into a single
action in Florida.  The other three lawsuits, which were filed in Massachusetts,
have been stayed.  The lawsuits sought to enjoin the merger or, if it is
completed, to recover relief as determined by the applicable presiding court to
be appropriate. Further information regarding each of these lawsuits is set
forth below.  The four Florida lawsuits have been consolidated into one
action.  On April 9, 2012, the plaintiffs filed a consolidated amended class
action complaint which alleged that the individual director defendants breached
their fiduciary duties by (i) agreeing to sell Bluegreen without first taking
steps to ensure adequate, fair and maximum consideration, (ii) engineering a
transaction to benefit themselves and not the shareholders, and (iii) failing to
protect the interests of Bluegreen's minority shareholders. In the complaint,
the plaintiffs also alleged that BFC breached its fiduciary duties to
Bluegreen's minority shareholders and that the merger subsidiary aided and
abetted the alleged breaches of fiduciary duties by Bluegreen's directors and
BFC. In addition, the complaint includes allegations relating to claimed
violations of Massachusetts law. The complaint sought declaratory and injunctive
relief, along with damages and attorneys' fees and costs.  The three
Massachusetts lawsuits were consolidated into a single action and make
substantially the same allegations and claims as in the Florida cases.  On
September 13, 2012, the Court in the Florida consolidated action denied
Bluegreen's motion to dismiss the litigation, meaning the action will
continue.  Bluegreen subsequently answered the complaint. The Massachusetts
court has stayed



16

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------

 

all three actions in favor of the consolidated action proceeding in Florida. On
November 15, 2012, Bluegreen and BFC announced publicly that they were
terminating their November, 2011 merger agreement and had entered into a new
merger agreement pursuant to which Bluegreen would be acquired in a cash
transaction (the "Merger").   As a result of this announcement, on November 20,
2012 the plaintiffs filed a Motion with the Florida Court for Leave to File a
Supplemental Complaint in order to challenge the structure of and consideration
for the new merger.  On November 30, 2012, the Florida Court granted the
plaintiffs' motion for leave.   The Supplemental Complaint alleges that the
merger consideration remains inadequate and continues to be unfair to
Bluegreen's minority shareholders. On January 25, 2013, the plaintiffs in the
Florida action filed a Second Amended Class Action Complaint that set forth more
fully their challenge to the Merger. The Second Amended Class Action Complaint
asserts claims for (i) breach of fiduciary duties against the individual
director defendants, BFC and Woodbridge Holdings, LLC ("Woodbridge"), (ii)
aiding and abetting breaches of fiduciary duties against Bluegreen, BFC and
Woodbridge and the merger subsidiary, and (iii) a violation of the section of
the Massachusetts Business Corporation Act regarding the approval of conflict of
interest transactions.  Discovery has been provided by Bluegreen to the
plaintiffs and depositions were taken by the plaintiffs.  A special meeting of
the shareholders of Bluegreen was held March 28, 2013, at which time the
shareholders voted to approve the Merger.  The Merger was subsequently completed
on April 2, 2013.  However, the legal actions related to the Merger remain
pending, with the plaintiffs seeking to recover damages in connection with the
transaction. Bluegreen believes that these lawsuits are without merit and
intends to vigorously defend the actions.

﻿



17

6284.98.741239.612/12/2013

--------------------------------------------------------------------------------